DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/398,171 filed on 8/10/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hisamatsu (US 9,941,823) in view of Khan (US 2022/0021562).

Regarding claim 1, Hisamatsu teaches:
A variable speed drive (motor control device 1) for driving an electric motor (col. 2 ll.52-53: motor – not particularly illustrated) and providing a safe torque off (STO) function (col. 4 ll.57: motor control device 1 has a double Safe torque off function), the drive comprising two signal buffers (gate buffers 12, 22) connected to a safety controller (device control part 50) and at least one IGBT gate driver circuit (gate drive circuit 30), wherein the signal buffers share the same IGBT gate control signal as inputs and feed them to the same IGBT gate driver circuits (col. 3 ll. 5-18: a PWM control part 60 generates and outputs PWM signals PUO, NUO, PVO, NVO, PWO, NWO and col. 3 line 63-col. 4 line 31), and wherein each signal buffer has an own STO control signal for activation and deactivation of outputs (col.4 ll.56-67: double STO function for switching between conduction and blocking of the PWM signals of the two gate buffers 12,22 and Fig. 1 shows two safe stop parts 10, 20 for each buffer).  
Hisamatsu doesn’t explicitly teach the buffers 12, 22 connected in parallel.
However, Khan teaches in Fig. 3A two buffers 360A and 360B connected in parallel.
Given the teaching of Khan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the buffers of Hisamatsu in parallel in order to have the output of the buffers not to overlap and to provide them to different channels.

Regarding claim 2, Hisamatsu teaches:
The variable speed drive according to claim 1, wherein the safety controller comprises a complex programmable logic device (CPLD) and/or a field programmable gate array (FPGA) and/or a microcontroller unit (MCU) (EDM monitor part 40 comprises a logical product and pulse diagnosis part 70 includes a CPU and GPIO, both 40 and 70 incorporated in device control part 50 interpreted as safety controller).  

Regarding claims 5 and 14, Hisamatsu teaches:
 	The variable speed drive according to claim 1, wherein each buffer has four input channels (Fig. 2 shows each buffer with four input channels), one for each gate control signal and a fourth for being constantly supplied with a logical high input (PWM signal input terminal 91 as gate control signals and col.4. ll.32-45:  94 and 95 constantly maintaining the H level~ see cols. 6-7 as well).

Regarding claim 6, Hisamatsu teaches:
 The variable speed drive according to claim 5, wherein the fourth input channel sets a feedback normally high during zero-vector conditions where all gate control signals can be low simultaneously (col.4. ll.32-45, col. 8 ll. 37-52 and cols. 6-7).  

Regarding claims 7, 17 and 20, Hisamatsu teaches:
The variable speed drive according to claim 1, wherein either of the two buffers can be used to deliver signals to the IGBT gate driver circuits (col. 2 ll. 44-48: the gate driving circuit 30 receives the PWM signals via the two gate buffers 12,22 and outputs a motor drive command to an inverter part based on the PWM part).  

Regarding claim 8, Hisamatsu teaches:
The variable speed drive according to claim 1, wherein diagnostics of the drive is per- formed by activating one of the two individual low-active control signals (col. 4 ll. 32-44).  

Regarding claim 9, Hisamatsu teaches:
A method for diagnosing a variable speed drive according to claim 1, comprising the steps of (col. 6 line 18- col.9 line 41 and col.7 ll. 43-59): 
diagnosing the first buffer first (Fig. 5 and col. 6 teaches the switch control signal on “L” or “H” first), 
reading back its feedback to the safety controller (Fig. 5 shows Gate buffer functional abnormality determination Normal or Abnormal), 
controlling the first buffer to conductive state (col.7 ll. 43-59: conductive state), 
diagnosing the second buffer (Fig. 5 shows the switch control signal for second buffer “L” or “H”), 
reading back its feedback to the safety controller (Fig. 5 shows Gate buffer functional abnormality determination Normal or Abnormal), and 
controlling the second buffer to conductive state (col.7 ll. 43-59: conductive state).  

Regarding claim 10, Hisamatsu teaches:
. 	The method according to claim 9, wherein a diagnosing test pulse length is only limited by a diagnostics sequence period (col. 5 ll. 63-64 and Fig. 4 diagnosis at a system cycle of 2 ms). 
 	Hisamatsu doesn’t explicitly teach wherein a test pulse length of 500ms ±200ms, in particular l100ms, is used for diagnosing each buffer.
	However, it would have been a design choisce to have the diagnosis of Hisamatsu at 1100 ms.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a test pulse of 1100ms depending on the load of the drive to efficiently control the drive. 

Claims 3-4, 11-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hisamatsu (US 9,941,823) in view of Khan (US 2022/0021562) further in view of Jehle (US 7,511,442).

  Regarding claims 3 and 11, none of Hisamatsu nor Khan explicitly teach:
 wherein outputs for a certain gate of the two buffers are connected to the same point through series diodes.  
However, Jehle teaches in Fig. 3 outputs signal through 29 connected through series diodes 28.
Given the teaching of Jehle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor control device of Hisamatsu with series diodes at the output of the buffers in order to rectify the voltages.

Regarding claims 4 and 12-13 Hisamatsu teaches gate control signals to be cut off by the STO function (col. 4 ll.57).
None of Hisamatsu nor Khan explicitly teach:
wherein all gate control signals connected through series diodes.  
However, Jehle teaches in Fig. 3 outputs signal through 29 connected through series diodes 28.
Given the teaching of Jehle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor control device of Hisamatsu with series diodes at the output of the buffers in order to rectify the voltages.

Regarding claims 15 and 16, Hisamatsu teaches:
 	The variable speed drive according to claim 3, wherein each buffer has four input channels (Fig. 2 shows each buffer with four input channels), one for each gate control signal and a fourth for being constantly supplied with a logical high input (PWM signal input terminal 91 as gate control signals and col.4. ll.32-45:  94 and 95 constantly maintaining the H level~ see cols. 6-7 as well).

Regarding claims 18 and 19, Hisamatsu teaches:
The variable speed drive according to claim 3, wherein either of the two buffers can be used to deliver signals to the IGBT gate driver circuits (col. 2 ll. 44-48: the gate driving circuit 30 receives the PWM signals via the two gate buffers 12,22 and outputs a motor drive command to an inverter part based on the PWM part).  

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        12/15/22

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846